7164
	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 02/01/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US 2020/0103511A1) (hereinafter Jin).
	Regarding claim 1, Jin discloses an image sensor (e.g. see abstract; Fig. 12A, 14A: 3D image sensor), comprising: 
	a plurality of photodiodes arranged as a photodiode array (e.g. see abstract, Figs. 3A-3D, paragraphs 0051-0053: a plurality of photogates or photodiodes 120PDs; also see Fig. 7A-7D, paragraphs 0079, 0080, 0083), wherein the photodiodes of the photodiode array are arranged into a first quadrant, a second quadrant, a third quadrant, and a fourth quadrant (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in each quadrant; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes); also see Fig. 7A-7D, paragraphs 0079, 0080, 0083); 
	a first polarization filter and a first telecentric lens aligned with the first quadrant (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in the first quadrant; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes) are arranged in each quadrant; also see Fig. 7A-7D, paragraphs 0079, 0080, 0083); 	
	a second polarization filter and a second telecentric lens alig3ned with the second quadrant (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in the second quadrant; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes) are arranged in each quadrant); 
	a third polarization filter and a third telecentric lens aligned with the third quadrant (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in the third quadrant; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes) are arranged in each quadrant); and 
	a fourth telecentric lens aligned with the fourth quadrant (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in the fourth quadrant; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes) are arranged in each quadrant).
	Regarding claim 2, Jin discloses the image sensor of claim 1, further comprising computing circuitry configured to: 
	process signals from at least the photodiodes of the first quadrant, the photodiodes of the second quadrant, and the photodiodes of the third quadrant to obtain polarization information (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in the first to fourth quadrants; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes) are arranged in each quadrant); 
	process the polarization information to obtain a set of ambiguous surface normal (e.g. see Figs. 1-2A, abstract, paragraphs 0030, 0032, 0033: a surface of the object in 3D scene; also see Fig. 7A-7D, paragraphs 0079, 0080, 0083); 
	process signals from the plurality of photodiodes to obtain depth information (e.g. see Figs. 3A-3D, paragraphs 0051-0053: In the depth pixel 120T2 of the 3D image sensor 100aa-M, the charge generation regions 120PD may be implemented with photogates and/or photodiodes; Figs. 1-2C, abstract, paragraphs 0030, 0032, 0033: depth pixels; Figs. 2C-3D, paragraphs 0044, 0046, 0048: depth pixel 120); and 	
	process the set of ambiguous surface normals using the depth information to obtain a three-dimensional image shape (e.g. see Figs. 1-2C, abstract, paragraphs 0030-0034, 0036: shape information of the object in 3D scene; paragraphs 0054-0056: a rectangular shape).
	Regarding claim 3, Jin discloses the image sensor of claim 2, wherein processing the signals from the plurality of photodiodes to obtain the depth information includes processing signals from at least one pair of the quadrants of the photodiode array (e.g. see Figs. 3A-3D, paragraphs 0051-0053: In the depth pixel 120T2 of the 3D image sensor 100aa-M, the charge generation regions 120PD may be implemented with photogates and/or photodiodes; Figs. 1-2C, abstract, paragraphs 0030, 0032, 0033: depth pixels; Figs. 2C-3D, paragraphs 0044, 0046, 0048: depth pixel 120) as a stereo camera system (e.g. see paragraphs 0003, 0031: a stereo type camera).
	Regarding claim 4, Jin discloses the image sensor of claim 2, wherein the plurality of photodiodes includes a plurality of time-of-flight photodiodes, and wherein processing the signals from the plurality of photodiodes to obtain the depth information includes processing the signals from the plurality of time-of-flight photodiodes to obtain the depth information (e.g. see paragraphs 0003, 0008, 0031: a time of flight (ToF); Figs. 3A-3D, paragraphs 0047, 0064, 0065).
	Regarding claim 5, Jin discloses the image sensor of claim 2, further comprising a plurality of microlenses arranged over groups of photodiodes of the fourth quadrant, and wherein processing the signals from the plurality of photodiodes to obtain the depth information includes comparing electrical signals between photodiodes that have a common corresponding microlens (e.g. see Figs. 7A-7D, paragraphs 0077, 0078, 0080: microlens 130; paragraphs 0081-0083; also see Figs. 12A-13B, paragraphs 0115, 0116, 0119: micolens 130).
	Regarding claim 6, Jin discloses the image sensor of claim 2, wherein the computing circuitry is further configured to: process signals from the photodiodes of the fourth quadrant to obtain a two-dimensional image (e.g. see Figs. 14A, 15A, paragraphs 0064, 0128, 0134: a polarization pixel and depth pixel, 2D/3D image).
	Regarding claim 8, Jin discloses the image sensor of claim 1, wherein at least one of the first polarization filter, the second polarization filter, and the third polarization filter is a wire grid (e.g. see Fig. 2b, paragraph 0042: 4 different orientation of polarization wires at direction 0, 45, 90, and 135 degrees are observed; Figs. 12A-13B, paragraphs 0116, 0123: polarizer 112).
	Regarding claim 9, Jin discloses the image sensor of claim 1, further comprising a fourth polarization filter aligned with the fourth quadrant (e.g. see Figs. 3C-3D, paragraphs 0055, 0057: 3 polarizations and 1 photodiode are arranged in the first to fourth quadrants; Figs. 4A-4C, paragraphs 0059-0064: polarization pixels 110 and depth pixel 120bT4 (photodiodes) are arranged in each quadrant).
	Regarding claim 10, Jin discloses the image sensor of claim 1, wherein the plurality of photodiodes includes a plurality of non-isolated image sensors (e.g. see Figs. 6A, paragraphs 0073, 0117, 0118: isolated or non-isolated image sensors; also see paragraphs 0119).
	Regarding claim 11, Jin discloses the image sensor of claim 10, wherein the plurality of non-isolated image sensors includes front-side illumination photodiodes (e.g. abstract, paragraphs 0005, 0007, 0034: detecting light reflected from the object; Figs. 6A, paragraphs 0073, 0117, 0118: isolated or non-isolated image sensors; Figs. 14A-14B, paragraphs 0129, 0130: light irradiator 1200 may irradiate light L1).
	Regarding claim 12, Jin discloses the image sensor of claim 10, wherein the plurality of non-isolated image sensors includes back-side illumination photodiodes without deep trench isolation structures (e.g. abstract, paragraphs 0005, 0007, 0034: detecting light reflected from the object; Figs. 6A, paragraphs 0073, 0117, 0118: isolated or non-isolated image sensors; Figs. 14A-14B, paragraphs 0129, 0130: light irradiator 1200 may irradiate light L1).
	Regarding claim 13, Jin discloses the image sensor of claim 10, wherein the plurality of non-isolated image sensors includes back-side illumination photodiodes with partial deep trench isolation structures (e.g. abstract, paragraphs 0005, 0007, 0034: detecting light reflected from the object; Figs. 6A, paragraphs 0073, 0117, 0118: isolated or non-isolated image sensors; Figs. 14A-14B, paragraphs 0129, 0130: light irradiator 1200 may irradiate light L1).
	Regarding claim 14, Jin discloses the image sensor of claim 1, wherein at least one of the first telecentric lens, the second telecentric lens, and the third telecentric lens is a double plano-convex lens (e.g. see Figs. 13A-13B, paragraphs 0125, 0126: convex portion).
	Regarding claim 15, Jin discloses the image sensor of claim 1, wherein polarization angles of the first polarization filter, the second polarization filter, and the third polarization filter are separated by 45 degrees (e.g. see paragraphs 0040, 0045, 0074: 45 degrees; Figs. 1-10E: 45 degrees polarization).
	Regarding claim 16, this claim is a controller claim of an image sensor version as applied to claim 1 above, wherein the controller performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Jin discloses a controller and an image sensor (see Figs. 13A-13B). 	
	Regarding claim 17, it contains the limitations of claims 3 and 16, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 4 and 16, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 5 and 16, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 6 and 16, and is analyzed as previously discussed with respect to those claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0103511A1) in view of Kanamori et al., (US 2015/0256733A1) (hereinafter Kanamori).
	Regarding claim 7, Jin discloses does not explicitly the image sensor of claim 1, wherein at least one of the first polarization filter, the second polarization filter, and the third polarization filter is a polymer film.
	However, Kanamori disclose wherein at least one of the first polarization filter, the second polarization filter, and the third polarization filter is a polymer film (e.g. see Fig. 30A, 43B, paragraphs 0204, 0243: the polarizing filter or plate is the wire grid layer of a polymer-based polarizing plate).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Jin to add the teachings of Kanamori as above, in order to provides a polarization image processing apparatus capable of detecting the state of a transparent or translucent surface (see paragraph 0007: Kanamori).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486